PER CURIAM:
Jocelyn Van Vacter appeals a judgment entered by the Circuit Court of Boone *631County, which denied her petition to terminate the guardianship of her aunt and uncle, Kelly and Martin Blecha, over Van Vacter's minor daughter. Van Vacter argues that the judgment should be reversed because: the circuit court failed to make findings of fact she requested; the judgment is against the weight of evidence; the circuit court erroneously refused to reopen the evidence following the evidentiary hearing on her petition; the circuit court erroneously ordered Van Vacter to pay the fees of the Guardian ad Litem ; and the trial court erroneously disregarded the presumption that, as a natural parent, she is her daughter's proper custodian. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).